Title: To James Madison from Hans Rudolph Saabye, 12 April 1803 (Abstract)
From: Saabye, Hans Rudolph
To: Madison, James


12 April 1803, Copenhagen. Last wrote on 11 Sept. 1802. Received the 26 Aug. State Department circular “a few days ago” and will pay attention to its contents. Refers JM to his letter of 16 Jan. 1802 for comments on the subject. “I add this one Remark, that the Allowance of 12 cents ⅌ diem for a sailor’s maintenance, is quite insuficient for their support, not only here, but also at the greater part of the large Trading Cities, and ought to be stippulated at as much again, lest they might be exposed to real Want. The pay for common Workman is here about 40 cents a day.” Reports that the winter was “rather severe and tedious, and Navigation only opened of late,” but there have been several arrivals from the U.S. The trade situation depends in great part on the negotiations now pending between Great Britain and France. “Notwithstanding the very gloomy appearances, which this contest offers now, it is to be hoped, and devoutly to be wishe⟨d,⟩ that matters may take a more peaceable turn.… Here we are as yet quite tranquil. The only Equipment which has been made, is a frigate, destined for the Mediterrenean to protect the danish Trade there.” Encloses a list [not found] of U.S. ships passing to and from the Baltic in 1802.
  

   
   RC (DNA: RG 59, CD, Copenhagen, vol. 1). 2 pp. Docketed by Brent as received 13 June.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:569.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:489–90 and n. 5.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:401–2.



   
   A full transcription of this document has been added to the digital edition.

